Citation Nr: 1002020	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  04-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, to include on a secondary basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C. M.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1961 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a bilateral hip 
condition.  In November 2008, the Board remanded the issue of 
entitlement to service connection for a bilateral hip 
disorder, to include as secondary to degenerative joint 
disease of the lumbar spine, for additional development.  The 
case has been returned to the Board for further appellate 
consideration.  

In October 2005, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the 
record, the Board observes that further development is still 
required prior to adjudicating the Veteran's claim.

The Veteran now contends that he is entitled to service 
connection for his current bilateral hip disability because 
it resulted from his position as a construction equipment 
operator or is secondary to his service-connected 
degenerative joint disease of the lumbar spine.  

The service treatment records are negative for any 
complaints, findings or treatment with regards to the hips, 
and the lower extremities were evaluated as normal during the 
January 1965 separation examination.  A VA treatment record 
from April 1986 indicates a history of hip pain.  
In November 2008, the Board remanded the Veteran's claim in 
order to afford the Veteran a VA orthopedic examination to 
determine the nature of any current bilateral hip disability 
and to provide an opinion as to its possible relationship to 
the Veteran's service-connected degenerative disc disease of 
the lumbar spine.  

The Veteran was afforded a VA examination in July 2009.  The 
Veteran reported that he began having right hip pain sometime 
after the service but was unsure when it started.  He said 
that he was told that he had a false joint in the hip at some 
point, but did not remember when.  He stated that the left 
hip pain did not begin until sometime after 1999.  After a 
physical examination and reviewing X-rays of the bilateral 
hips, the July 2009 examiner's impression was bilateral 
bursitis of the hips.  The examiner opined that there is no 
evidence in the medical record or on physical examination to 
suggest that the bilateral hip disorder was caused by or 
aggravated by the service-connected degenerative joint 
disease of the lumbar spine.  

Subsequent to the July 2009 VA examination, the Veteran 
submitted a letter from a private physician who provided a 
positive opinion on the existence of a relationship between 
the Veteran's current bilateral hip disability and active 
service.  The physician stated that it is entirely compatible 
that the Veteran's arthritic conditions and degenerative 
problems in multiple joints including the hips all are 
related to the major trauma involved in his four years of 
heavy equipment operation.  The physician said that on a 
regular basis, they see men who operate heavy equipment 
develop degenerative disease in their lower extremities.  He 
stated that the Veteran's complaints are valid and should be 
considered service connected.  Private treatment records 
received from this physician indicate that he diagnosed the 
Veteran with subtrochanteric bursitis of the left hip in 
April 2005.  The Board notes that the opinion notes arthritis 
conditions, but that current x-rays do not reflect arthritis 
of the hips. 

While the Veteran has been provided with several VA 
examinations, none of these specifically addressed whether 
there is a direct relationship between the Veteran's 
bilateral hip disability and active service, to include his 
activities as a construction equipment operator therein.  
Therefore, the Board finds that the Veteran's claims file 
should be returned to the July 2009 VA examiner to obtain 
such an opinion. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers, VA and private, who treated him 
for his bilateral hip condition.  After 
securing any necessary release, the RO/AMC 
should obtain these records.

2.  Return the claims file and the July 
2009 VA examination report to the 
conducting examiner, if available.  
Following review of the claims file, the 
examiner should indicate whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability or 
greater) that any current bilateral hip 
disability is related to the Veteran's 
active military service, to include his 
activities as a construction equipment 
operator therein.  In rendering the 
opinion, the examiner should address the 
July 2009 opinion from the Veteran's 
private physician (W.R.Y., MD).  The 
examiner should provide a rationale for 
all opinions expressed.

If this examiner is not available, arrange 
for the opinion to be provided by another 
examiner of equal qualifications.  If a 
new examination is deemed necessary by the 
examiner, one should be scheduled.

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


